UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DENNIS T. JENKINS,
Plaintiff-Appellant,

v.
                                                                      No. 94-2106
BELL SOUTH ADVERTISING AND
PUBLISHING CORPORATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Graham C. Mullen, District Judge.
(CA-91-431-3-MU)

Submitted: April 23, 1996

Decided: May 29, 1996

Before HALL, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Jeffrey L. Bishop, JEFFREY L. BISHOP, P.A., Charlotte, North Car-
olina, for Appellant. Randel E. Phillips, Karin M. McGinnis, MOORE
& VAN ALLEN, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Dennis T. Jenkins appeals the district court's order granting sum-
mary judgment in favor of Bell South in this action under the Age
Discrimination in Employment Act. 29 U.S.C.A. § 621 (West 1985 &
Supp. 1995). On appeal, Jenkins presses only one issue. Jenkins con-
tends that the district court erred in dismissing his claim of retaliatory
demotion after he consulted Bell South's EEO officer regarding his
unsatisfactory rating in 1990. Because we find, as the district court
found, that Bell South articulated a legitimate nondiscriminatory rea-
son for Jenkins's demotion which Jenkins failed to prove was untrue
or pretextual, we affirm.

We review the grant of a motion for summary judgment in an age
discrimination case de novo. Henson v. Liggett Group, 61 F.3d 270,
274 (4th Cir. 1995). To sustain a claim for retaliation, the employee
must establish: (1) the employee engaged in a protected activity; (2)
the employer took adverse employment action against the employee;
and (3) a causal connection existed between the protected activity and
the adverse action. Ross v. Communications Satellite Corp., 759 F.2d
355, 365 (4th Cir. 1985). Assuming the existence of a prima facia
case, Bell South bore the burden of articulating a legitimate, nondis-
criminatory reason for the demotion. Id. at 365. Bell South met this
burden by presenting overwhelming evidence of a consistent deterio-
ration in Jenkins's performance. Despite his supervisor's efforts, Jen-
kins proved unwilling or unable to submit paperwork on time, to
adhere to company policy regarding loss and revenue reporting, or to
change his sales team's poor performance. Jenkins was warned and
eventually received a suspension. Notwithstanding Jenkins's years of
service to Bell South, his overall poor employment record before his
demotion easily constituted a legitimate nondiscriminatory reason for
the adverse employment decision. The district court did not err in
reaching this conclusion.

Nor did the court err in determining that Jenkins failed to meet his
renewed burden of proving by a preponderance of the evidence that
Bell South's articulated reasons were untrue or pretextual. See Texas
Dep't of Community Affairs v. Burdine, 450 U.S. 248, 252-55 (1981);

                     2
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03 (1973).
Jenkins failed to respond to Bell South's motion for summary judg-
ment, choosing instead to rest on the record as it stood. In his brief
on appeal, Jenkins asserts as evidence of pretext a claim that follow-
ing his unsatisfactory rating, he performed well in the new year. Jen-
kins also describes himself as "tenacious" in attempting to have his
1990 rating changed. Further, no other major events occurred between
his year-end evaluation meeting and his demotion. On the basis of
these contentions, Jenkins urges this court to conclude there was suf-
ficient evidence to survive Bell South's motion for summary judg-
ment. This we decline to do. In his brief before this court, Jenkins
points to no real evidence that the litany of reasons suggested by Bell
South for his demotion was pretextual or that his complaints to the
EEO officer even suggested age discrimination. The district court did
not err in granting summary judgment.

In his reply brief, Jenkins observes that "BellSouth [sic] has so
exhaustively cataloged Jenkins' [sic] alleged deficiencies as an
employee that one wonders how he managed to remain employed."
Notwithstanding counsel's sarcasm, we refuse to conclude on this
record that Bell South's indulgence of an experienced worker's recent
failures in the hope that he would return to his previous acceptable
performance is evidence of a retaliatory demotion. The "straightfor-
ward" question is whether the plaintiff has successfully demonstrated
that he was the victim of retaliation on the part of the employer. See
Henson, 61 F.3d at 275. In this case, the district court did not err in
concluding that Jenkins failed to "show a genuine factual dispute over
the employer's legitimate nondiscriminatory explanation," Mitchell v.
Data Gen. Corp., 12 F.3d 1310, 1317 (4th Cir. 1993).

We affirm the order of the district court. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the Court and argument would not aid
the decisional process.

AFFIRMED

                    3